Citation Nr: 0909543	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  98-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for folliculitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to October 1995.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted, among other 
things, service connection for a cervical spine disorder, 
folliculitis, and genital herpes.  The cervical spine 
disorder was assigned a 10 percent rating and folliculitis 
and genital herpes were rated as noncompensable.  During the 
pendency of the appeal, in a June 2000 rating decision, the 
rating for the Veteran's cervical back disorder was increased 
to 20 percent.  In a November 2000 rating decision, the 
rating for folliculitis was increased to 10 percent.  In 
February 2001, the Board remanded all of the issues for 
further development.  In a March 2003 rating decision, the 
cervical spine disorder was assigned a 100 percent evaluation 
effective from January 11, 2001, based on surgical or other 
treatment necessitating convalescence and an evaluation of 20 
percent was reassigned effective May 1, 2001.  

In an April 2004 decision, the Board increased the initial 
rating for genital herpes to 10 percent disabling and 
remanded the claims regarding the cervical spine and 
folliculitis for further development.  The Veteran did not 
appeal the Board's increased rating assigned for genital 
herpes.  In August 2006, the Board remanded the claims 
regarding the cervical spine and folliculitis again for 
further development.  A September 2007 rating decision 
continued to rate the cervical spine as 20 percent disabling.  
That decision also granted service connection for right and 
left upper extremity radiculopathy and assigned separate 10 
percent ratings, effective January 12, 2007.  In September 
2007 correspondence, the Veteran withdrew his increased 
rating claim for folliculitis, leaving only the increased 
rating claim for a cervical spine disorder in appellate 
status.  The Veteran subsequently submitted medical evidence 
pertaining to his cervical spine disorder and in April 2008 
correspondence requested that the claim be remanded back to 
the agency of original jurisdiction for review of the 
additional evidence.  In May 2008, the Board remanded the 
cervical spine claim.   

At the time of the November 1997 rating decision, the claims 
file was in the jurisdiction of the Seattle RO.  Since then, 
the Veteran has moved and is now apparently residing in the 
Philippines.  In the interim, the claims file has also been 
under the jurisdiction of the Appeals Management Center in 
Washington, DC.  In January 2009 correspondence, the Veteran 
has requested to transfer his claims file to the Manila VARO.  

In a January 2009 statement, the Veteran raised claims of 
entitlement to increased ratings regarding for hemorrhoids 
and Horner's Syndrome; service connection for hypertension 
and erectile dysfunction; and to reopen a claim of service 
connection for hearing loss.  As these matters have not yet 
been adjudicated, they are referred to the RO for 
clarification and further development.  


FINDING OF FACT

1.  In a September 2007 written statement (prior to the 
promulgation of a decision in the appeal), the Veteran 
expressed his intent to withdraw the claim seeking 
entitlement to a rating in excess of 10 percent for 
folliculitis; there is no question of fact or law remaining 
before the Board in this matter.

2.  In a January 2009 written statement (prior to the 
promulgation of a decision in the appeal), the Veteran 
expressed his intent to withdraw the claim seeking 
entitlement to a rating in excess of 20 percent for his 
cervical spine disorder; there is no question of fact or law 
remaining before the Board in this matter.
  

CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal for entitlement to 
an initial rating in excess of 10 percent for folliculitis; 
the Board has no further jurisdiction in this matter.  
38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.201, 20.202, 20.204 (2008).  

2.  The appellant has withdrawn his appeal for entitlement to 
an initial rating in excess of 20 percent for his cervical 
spine disorder; the Board has no further jurisdiction in this 
matter.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the Veteran's expression of intent to 
withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

II. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in January 2009 (prior to the 
promulgation of a decision in the appeal), the Veteran 
expressed his intent to withdraw his claim seeking 
entitlement to a rating in excess of 20 percent for his 
cervical spine disorder.  Hence, there is no allegation of 
error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal on this matter.

ORDER

The appeal seeking entitlement to an initial rating in excess 
of 10 percent for folliculitis is dismissed.  

The appeal seeking entitlement to an initial rating in excess 
of 20 percent for a cervical spine disorder is dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


